Lumpkin, Justice.
The substantial facts of this case are stated in the head-note. The draft which Laidley & Co. drew on McCord & Son for the price of the car-load of bacon was payable on demand. This was entirely consistent with the contract between the parties that the bacon was to be paid for on arrival, and the draft, therefore, was not improperly drawn. The only mistake about it was, that it was presented for payment before the bacon arrived and was, therefore, presented too soon; but certainly this fact did not give to McCord & Son the right to repudiate the entire contract and refuse to accept and pay for the bacon when it did arrive. If a note payable at a future day should be given for the purchase of personal property to be delivered when the note was paid, and by mistake or inadvertence payment of the note was demanded before its maturity, all that the maker need do would be to decline payment and notify the other party that he must wait until the note became due before demanding payment thereof. The present case seems to be one entirely analogous to the one supposed. There is ample evidence to sustain the conclusion that simply because the draft ivas presented to McCord & Son before the bacon reached Augusta, they sought to repudiate and cancel the entire transaction ; and also that when the bacon did arrive, they were afforded an opportunity to accept and pay for it, which they refused to do. We see no reason, in view of these *223facts, for setting aside this transaction, or denying to Laidley & Co. their right to recover what they lost by reason of the decline in bacon and the refusal of McCord & Son to comply with their contract.
The motion for a new trial contains various exceptions to the charges and refusals to charge of the court? but in none of them do we find any error requiring a new trial. It seems quite plain, from a careful examination of the record, that exact justice has been done in this case. Judgment affirmed.